Citation Nr: 0945217	
Decision Date: 11/27/09    Archive Date: 12/04/09

DOCKET NO.  06-37 419A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Salisbury, 
North Carolina


THE ISSUE

Entitlement to payment of or reimbursement for medical 
expenses incurred at a private medical facility from May 14, 
2002, through May 16, 2002.


ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to April 
1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 determination of the Department 
of Veterans Affairs (VA) Medical Center (MC) in Salisbury, 
North Carolina.  The VAMC disallowed payment based on the 
fact that the claim was not filed within the 90-day filing 
period mandated by controlling law.

FINDING OF FACT

The claim for payment of or reimbursement for medical 
expenses incurred at a private medical facility was not 
timely filed.


CONCLUSION OF LAW

The criteria for payment or reimbursement for unauthorized 
medical expenses at a private medical facility from May 14, 
2002, through May 16, 2002, have not been met.  38 U.S.C.A. 
§§ 1725, 1728, 5107 (West 2002); 38 C.F.R. §§ 3.102, 17.1000-
17.1008 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2009), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.

The facts in this case are undisputed, and the outcome of 
this appeal hinges on the law, specifically the plain 
language of 38 C.F.R. § 17.1004.  Therefore, VCAA notice is 
not required because no additional evidence could change the 
outcome of this case.  Because the law, not the evidence, is 
dispositive in resolving this case, additional factual 
development would have no bearing on the ultimate outcome.  
Accordingly, VCAA can have no effect on this appeal.  See 
Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the Veteran); see also 
Mason v. Principi, 16 Vet. App. 129, 132 (2002) (VCAA not 
applicable "because the law as mandated by statute and not 
the evidence is dispositive of the claim").

In any event, the record reflects that the Veteran is aware 
of the criteria necessary to establish his entitlement to 
payment or of reimbursement for private medical expenses.  A 
December 2006 statement from the Veteran reflects that he is 
aware of the reason his claim was denied and is aware of the 
pertinent law.  The record also reflects that VA has also 
done everything reasonably possible to assist the Veteran in 
substantiating his claim.  Consequently, the Board finds that 
the duties to notify and assist have been met.

Legal Criteria

Generally, in order to be entitled to payment or 
reimbursement of private medical expenses not previously 
authorized, a claimant must satisfy the conditions outlined 
by 38 U.S.C.A. § 1728 or 38 U.S.C.A. § 1725 and the 
implementing regulations.

The Board notes that the Veteran does not have a disability 
rated as total and that his treatment at the private medical 
facility was not for an adjudicated service-connected 
disability; a non-service-connected disability associated 
with and held to be aggravating an adjudicated service-
connected disability; or for the purpose of ensuring entrance 
or continued participation in a vocational rehabilitation 
program under 38 U.S.C. Chapter 31.  Accordingly, he is not 
eligible for benefits under 38 U.S.C.A. § 1728.  See 38 
U.S.C.A. § 1728; 38 C.F.R. § 17.120 (2009).

Payment or reimbursement for emergency services for non-
service-connected conditions in non-VA facilities also may be 
authorized under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-
1008.  Section 1725 was enacted as part of the Veterans 
Millennium Health Care and Benefits Act, Public Law 106-177, 
113 Stat. 1556.  The provisions of the Act became effective 
as of May 29, 2000.  Eligibility for reimbursement under this 
Act requires that the following conditions are met:

(a) The emergency services were provided in a 
hospital emergency department or a similar facility 
held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the 
initial evaluation and treatment is for a condition 
of such a nature that a prudent layperson would 
have reasonably expected that delay in seeking 
immediate medical attention would have been 
hazardous to life or health (this standard would be 
met if there were an emergency medical condition 
manifesting itself by acute symptoms of sufficient 
severity (including severe pain) that a prudent 
layperson who possesses an average knowledge of 
health and medicine could reasonably expect the 
absence of immediate medical attention to result in 
placing the health of the individual in serious 
jeopardy, serious impairment to bodily functions, 
or serious dysfunction of any bodily organ or 
part);

(c) A VA or other Federal facility/provider was not 
feasibly available and an attempt to use them 
before hand would not have been considered 
reasonable by a prudent layperson (as an example, 
these conditions would be met by evidence 
establishing that a Veteran was brought to a 
hospital in an ambulance and the ambulance 
personnel determined that the nearest available 
appropriate level of care was at a non-VA medical 
center);

(d) The claim for payment or reimbursement for any 
medical care beyond the initial emergency 
evaluation and treatment is for a continued medical 
emergency of such a nature that the Veteran could 
not have been safely transferred to a VA or other 
Federal facility (the medical emergency lasts only 
until the time the Veteran becomes stabilized);

(e) At the time the emergency treatment was 
furnished, the Veteran was enrolled in the VA 
health care system and had received medical 
services under authority of 38 U.S.C. Chapter 17 
within the 24-month period preceding the furnishing 
of such emergency treatment;

(f) The Veteran is financially liable to the 
provider of emergency treatment for that treatment;

(g) The Veteran has no coverage under a health-plan 
contract for payment or reimbursement, in whole or 
in part, for the emergency treatment (this 
condition cannot be met if the Veteran has coverage 
under a health-plan contract but payment is barred 
because of a failure by the Veteran or provider to 
comply with the provisions of that health-plan 
contract, e.g., failure to submit a bill or medical 
records within specified time limits, or failure to 
exhaust appeals of the denial of payment);

(h) If the condition for which the emergency 
treatment was furnished was caused by an accident 
or work-related injury, the claimant has exhausted 
without success all claims and remedies reasonably 
available to the Veteran or provider against a 
third party for payment of such treatment; and the 
Veteran has no contractual or legal recourse 
against a third party that could reasonably be 
pursued for the purpose of extinguishing, in whole 
or in part, the Veteran's liability to the 
provider; and

(i) The Veteran is not eligible for reimbursement 
under 38 U.S.C.A. § 1728 for the emergency 
treatment provided (38 U.S.C.A. § 1728 authorizes 
VA payment or reimbursement for emergency treatment 
to a limited group of Veterans, primarily those who 
receive emergency treatment for a service-connected 
disability).  See 38 C.F.R. § 17.1002.

In addition, a claim must be filed within 90 days of the 
latest of the following: (1) July 19, 2001; (2) the date that 
the Veteran was discharged from the facility that furnished 
the emergency treatment; (3) the date of death, but only if 
the death occurred during the stay in the facility that 
included the provision of the emergency treatment; or (4) the 
date the Veteran finally exhausted, without success, action 
to obtain payment or reimbursement for the treatment from a 
third party.  See 38 C.F.R. § 17.1004.

The Board notes that the provisions of 38 U.S.C.A. § 1725 
reflect a legislative change in that statute, effective 
October 10, 2008.  Specifically, the change of interest is 
that the word "shall" in the first sentence replaced the 
word "may."  This change made the payment or reimbursement 
by VA of treatment non-discretionary, if the Veteran 
satisfied the requirements for such payment.  That is, under 
the version of 38 U.S.C.A. § 1725 in effect prior to October 
10, 2008, payment of such medical expenses was not mandatory 
even if all conditions for the payment were met.  Under both 
versions, however, the conditions set out in the remainder of 
the statute must be met in order for VA to make payment or 
reimbursement.

Under both the former and revised versions of 38 U.S.C.A. 
§ 1725, the definition of the term "emergency treatment" 
was and is defined as medical services furnished, in the 
judgment of the Secretary, (1) when Department or other 
Federal facilities are not feasibly available and an attempt 
to use them beforehand would not be reasonable; (2) when such 
services are rendered in a medical emergency of such nature 
that a prudent layperson reasonably expects that delay in 
seeking immediate medical attention would be hazardous to 
life or health; and (3) until such time as the Veteran can be 
transferred safely to a Department facility.  38 U.S.C.A. 
§ 1725(f)(1)(B).

Also changed by the revision was how long emergency treatment 
continued, once the definition of "emergency treatment" was 
met.  Under the former version, treatment is considered 
emergent until the Veteran is transferred safely to a 
Department facility or other Federal facility and such 
facility is capable of accepting such transfer. Under the 
revised version, "emergency treatment" is continued until 
such time as the Veteran can be transferred safely to a 
Department facility or other Federal facility and such 
facility is capable of accepting such transfer; or (ii) such 
time as a Department facility or other Federal facility 
accepts such transfer if--(I) at the time the Veteran could 
have been transferred safely to a Department facility or 
other Federal facility, no Department facility or other 
Federal facility agreed to accept such transfer; and (II) the 
non-Department facility in which such medical care or 
services was furnished made and documented reasonable 
attempts to transfer the Veteran to a Department facility or 
other Federal facility.

In this case, the threshold issue is whether the Veteran 
filed his claim in a timely manner.  Thus, although the 
Veteran has not been apprised of the revised version of 
38 U.S.C.A. § 1725, the Board finds that there is no 
prejudice to the Veteran by proceeding with this decision.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

Further, the Board need not here determine whether 
38 U.S.C.A. § 1725, as revised effective October 10, 2008, is 
to be given retroactive effect.  Whether the version 
effective prior to October 10, 2008, or the version effective 
since October 10, 2008, is applied, the result is the same as 
the appeal must be denied.

Analysis

The Veteran contends that payment of or reimbursement for 
medical expenses incurred at a private medical facility from 
May 14, 2002, through May 16, 2002, is warranted.  After 
careful consideration, however, the Board finds that the 
claim for payment or reimbursement must be denied because it 
was not timely filed.

The record reflects that the Veteran was admitted to a 
private medical facility on May 14, 2002, with complaints of 
pain and tightness in his chest.  He underwent a cardiac 
catheterization on May 16, 2002.  The Veteran was diagnosed 
with anginal chest pain and resolved congestive heart failure 
and was discharged from the private medical facility.

In June 2002, the Veteran reported to the VAMC in Durham, 
North Carolina, to transfer his care from New Jersey and was 
scheduled for a follow-up appointment.  He again visited the 
VAMC in July 2002 and January 2003.

The record indicates that a claim for payment of or 
reimbursement for medical expenses incurred at the private 
facility was not received until December 2002.

In statements dated in March 2003, April 2003, August 2003, 
and December 2006, the Veteran acknowledges that his claim 
was not submitted within the applicable 90-day filing period.  
He argues, however, that responsibility for the delay in the 
filing of his claim does not rest with him.  The Veteran 
maintains that he was unaware of the time limit for filing a 
claim.  He also maintains that representatives of the private 
medical facility where was treated in May 2002 informed him 
that a claim would be filed on his behalf.  In addition, the 
Veteran contends that he later attempted to file a claim on 
his initial visit to the VAMC in North Carolina but that the 
appropriate office was closed and that further attempts to 
contact that office by telephone in the ensuing months were 
unsuccessful.

The Board is sympathetic to the Veteran's claim.  However, 
the Board cannot grant the claim unless the facts of the case 
meet all requirements of 38 C.F.R. §§ 17.10001-8, including 
the requirement that a claim be timely filed.  Since the 
undisputed evidence of record establishes that the claim was 
not timely filed as required by 38 C.F.R. § 17.1004(d), the 
Board must deny the claim.  In this regard, the Board notes 
that a claim must be denied because of the absence of legal 
merit when the pertinent facts are not in dispute and the law 
is dispositive.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).

To the extent the Veteran suggests that VA had an obligation 
to inform him about his basic eligibility or ineligibility 
for reimbursement of private medical expenses, the Board 
notes that the remedy for breach of such obligation could not 
involve payment of benefits where statutory eligibility 
requirements for those benefits were not met.  See Harvey v. 
Brown, 6 Vet. App. 416, 424 (1994).






	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to payment of or reimbursement for unauthorized 
medical expenses incurred at a private medical facility from 
May 14, 2002, through May 16, 2002, is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


